Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Dec 2020 has been entered.

 				Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the new combination references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Travis, US 10,178,378 and JEONG, US 20160034032. 
	In considering claim 1, 

    PNG
    media_image1.png
    342
    573
    media_image1.png
    Greyscale




The examiner evidences Travis, US 10,178,378 which discloses calibrating the left and right eye cameras in a stereoscopic display system (eyewear, glasses) (description full text para 43).  Travis discloses that the frame/support of the glasses is flexible and thus misalignment may occur, thus requiring calibration.  As shown below the glasses include (see Figs, Fig 4 for example cameras 404L, left side, 404R, right side connected to the frame (support) as shown, where the glasses/system/elements are connected to a processor 108 which includes an object recognition engine 116. 

    PNG
    media_image2.png
    187
    347
    media_image2.png
    Greyscale

	
    PNG
    media_image3.png
    623
    714
    media_image3.png
    Greyscale



	 
    PNG
    media_image4.png
    413
    767
    media_image4.png
    Greyscale

	As disclosed in applicant specification determining an amount of flexure can be done 2 different ways (via image processing claims 22-23 or via strain gauge). 

	As noted above Travis performs calibration (determining the offset/correction) using image processing to ensure alignment. 

Regarding the selecting a plurality…..as noted in applicant’s disclosure this selection of a plurality of predetermined…pertains to calibration data which is stored (plurality, predetermined..)

	The examiner evidences JEONG, US 20160034032 which discloses using pre-stored (paras 101-104, 176, Fig 22) which adjusts the displayed images based upon twisting/bending/mis-alignment of the viewers eyewear/glasses compared to a reference/prestored value (plureality pertaining to different users/adjustements).
	The motivation to modify Travis with JEONG would provide the advantages as noted above, and therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	In considering claim 2, 
	As shown above, In Travis the cameras are place at the same position apart/placement on the glasses, which include the left and right fields of view (different fields of view). 
	In considering claim 3, 
	As noted in claim 1, Travis discloses a pair of glasses with a support frame.  Regarding a rigid bridge/support, the examiner notes glasses, are conventionally known to offset flex, rigid etc…all based upon the needs of the system and user desires, thus being obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invetnion, wherein the motivation would provide the user’s individual face type/glasses environment/usage the ability to have a more rigid/less rigid and still maintain the intent of the glasses. 

	In considering claim 4, 
	Travis discloses (para 26) the any angle change in view is corrected by the system, wherein the calibration/alignment would determine any offset/differences in alignment, meeting the offset angle of the support structure. 
	Additionally, as noted JEONG takes into accounts the offsets/prestored data and/or user adjustments(para 101).  
	In considering claim 5, 
	The incorporated JEONG does disclose the angle with respect to the glasses (paras 12, 19, 39, 100, 158, 159, 161, 174, 181, 184, 185, 186, 191, 211, 215,224). 
	The combination does not explicitly recite the words deflection angle and known angle, however the examiner notes when cablrating/aligning 2 camera, the angles of deflection and what the default/should be are used to calibrate the system, thus the examiner takes “OFFICIAL NOTICE” regarding such, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the invention, to provide the advantages as noted above.   
	In considering claim 6, 
	As noted above the process/instructions/memory are stored on the glasses (Fig 1, 108/116).
	In considering claim 7, 
	Travis discloses the following, where the system may include the following including network devices, personal computer, etc…thus meeting a client device.

    PNG
    media_image5.png
    423
    777
    media_image5.png
    Greyscale


	
	In considering claim 8, 
	Travis discloses displarity/depth information which is used for the distance (proper calibration), however for explicit teaching the examiner notes JEONG discloses using the distance information (para text 252)  to ensure the display operates sufficiently as such distance.
	Thus the motivation to modify Travis with JEONG would be to ensure the distance of the user display/system would operate sufficiently thus ben obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 9, 
	Refer to claim 1, regarding blending, the examiner notes stereoscopic calibration involves ensuring the overlapping/blending (since the left and right image 
	In considering claim 10, 
	Both Travis (description para 48, 57) discloses correcting for any distortion (distortion free).
	JEONG (para 268, 289)  performs the invention to remove distortion by the flexing/twisting of the glasses.
	In considering claim 11, 
	Refer to claim 1. 
	In considering claim 12, 
	Both Travis and JEONG discloses displaying the stereoscopic image, whether using glasses or on a separate display/screen.
	In considering claim 13, 
	Refer to claim 9. 
	In considering claim 14, 
	Where the combination, notably Travis discloses a stereoscopic virtual reality glasses, thus displaying the left and right on the respective lenses/display.
	In considering claim 15, 
	Refer to claims 4-5. 
	In considering claim 16, 
	Refer to claim 5.  
	In considering claim 18, 

	In considering claim 19, 
	Based upon the amount of misalignment of the camera (which includes any support flexure) would be met by the combination above where Travis discloses the flexing of the glasses is negated by the calibration of the glasses as noted above. 
	In considering claim 20, 
	Refer to claim 10. 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Travis, US 10,178,378, JEONG,  US 20160034032 and Lee, US 20150185476.


	In considering claim 21, 
	The combination above does not explicitly recite the term “strain” or amount of strain with respect to the glasses/frame/support structure, though as noted the combination does determine the flexing/bending/ of such.
	The examiner incorporated Lee, US 20150185476 (para 13, 82, Fig 5B) which discloses the use of strain gauge sensors on the glasses to generate the deformation (flex/strain) of the glasses. 
	The motivation to modify the above combination with Lee would provide the above combination the advantage of knowing any flexing/bending/strain of the glasses 

	Conclusion
	Allowable Subject Matter
Claims 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose all the claimed limitations as explicitly recited in the claims. 
	The examiner notes these limitations and the intervening limitations are not disclosed/suggested by the prior art of record.  

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 

(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and 

/BRIAN P YENKE/Primary Examiner, Art Unit 2422